Citation Nr: 0632496	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  99-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In his December 1998 notice of disagreement, the veteran 
requested a Board hearing at a Regional Office.  This request 
was withdrawn in a December 2004 memorandum.


FINDING OF FACT

The competent evidence of record shows the veteran's current 
low back disability is unrelated to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in June 
2002 and August 2006.  The June 2002 letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the June 2002 letter effectively told the claimant 
to provide any relevant evidence in his possession.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  An additional letter was 
issued in August 2006 notifying the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that VCAA notice was not provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the veteran's claim for VA benefits.  However, 
that was legally impossible in the circumstances of this 
case, where the claim was adjudicated in 1998.  The appellant 
was subsequently provided with content-complying notice and 
proper VA process, as discussed above.  The information and 
evidence received after the initial adjudication was afforded 
proper subsequent VA process, as was evidence received after 
the issuance of the development letter.  Furthermore, because 
the appellant was provided a meaningful opportunity to 
participate effectively in the processing of his claim, any 
defect with respect to the timing of the notice is 
nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records (SMRs), VA Medical 
Center (VAMC) records, private medical records, and VA 
examination reports from September 1998 and July 2002.  The 
veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  Therefore, the Board finds VA 
has satisfied the duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

The evidence of record demonstrates the existence of a 
current disability, satisfying the first element of a service 
connection claim.  Private medical records from as far back 
as July 1985 document lumbosacral strain, and the July 2002 
VA examination report reflects a diagnostic impression of 
degenerative disc disease of the lumbar spine.  In 
particular, the veteran has submitted numerous private 
medical records documenting treatment received in 1995 
through 1998 after a July 1995 work-related injury.

The evidence of record also satisfies the second requirement 
by demonstrating the in-service incurrence or aggravation of 
an injury.  SMRs reflect that the veteran sought medical 
treatment for low back pain in June 1975.  At the time, he 
reported having had low back pain ever since he fell down a 
ladder and hit his back on a step three days before.  No 
point tenderness or muscle spasm was noted.  The pain did not 
radiate, and there was no pain when the veteran extended his 
legs.  The diagnostic impression was of low back strain and 
the veteran was treated with medication and heat packs.  The 
SMRs, including the veteran's July 1975 discharge 
examination, contain no further mention of a back injury.  

However, the evidence of record does not indicate that there 
is a nexus between the veteran's current low back disability 
and the low back pain he experienced in service.  Of the 
competent evidence of record, only the July 2002 VA 
examination report provides an opinion as to the cause of the 
veteran's current back disability.  The examiner gave a 
diagnostic impression of degenerative disc disease of the 
lumbar spine.  The examiner concluded it is less likely than 
not that the degenerative changes in the veteran's lumbar 
spine are directly related to his injury in June 1975, as x-
rays of the lumbar spine taken in September 1998 do not 
reveal any degenerative changes.  The examiner opined that, 
if the veteran's current injury was traumatic arthritis from 
the in-service injury, it should have been evident by 1998.  

In a September 2006 Informal Hearing Presentation, the 
veteran's representative cited Sklar v. Brown, 5 Vet. App. 
140 (1993), for the proposition that probative weight may be 
less if ambivalent to exact diagnosis, or if the examiner is 
not a specialist, fails to explain the basis for an opinion, 
or treated the claimant only briefly or for unrelated 
conditions.  He then reasoned that very limited, if any, 
probative value should be assigned to the July 2002 VA 
examiner's opinion because the rationale contained in this 
opinion lacks the scientific basis needed to buttress the 
conclusions reached.  The Board disagrees with this 
assessment.  

The Board finds the July 2002 VA orthopedic examination 
report to be highly probative to the nexus requirement.  The 
examination was conducted by a VA doctor with the requisite 
qualifications to offer a competent medical opinion on the 
question of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  This orthopedic examination was conducted in 
addition to the general examination conducted in June 2002, 
indicating that the orthopedic examiner possesses the 
specialized knowledge to render an opinion on a low back 
disability.  In addition, the Board finds that the opinion 
provides sufficient justification for the examiner's 
conclusion.  It reflects the examiner's familiarity with the 
veteran's medical history and explains the basis on which the 
etiology opinion was formed.  No medical expert has refuted 
the conclusion or the rationale provided in this examination 
report; the only assertion to the contrary is made by the 
veteran and his representative, who have suggested the post-
service work injury for which the veteran sought treatment 
may have exacerbated the in-service back injury.  As lay 
people, however, the veteran and his representative are only 
competent to state their observations regarding injury and to 
describe symptoms but are not competent to render diagnoses 
or opinions requiring medical expertise.  Id. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A.         § 
5107(b); 38 C.F.R. § 3.102.  As the medical evidence of 
record does not support a connection between the veteran's 
current back condition and a disease or injury suffered in 
service, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a low back condition is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


